      Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.2 Page 1 of 14




                Continuation of Application for Search Warrant

        Based on my knowledge, training and experience, and the investigation of law

enforcement officers with personal knowledge and with whom I am working, I, Alexis

Giudice, being duly sworn, depose and state as follows:

                                  INTRODUCTION

        1.    Based on the information set forth below, there is probable cause to

believe that evidence of violations of federal law, specifically, Title 21, United States

Code, Sections 841(a)(1) and 846 [Possession with Intent to Distribute Controlled

Substances, and Drug Trafficking Conspiracy] will be found on certain electronic

devices (hereinafter the “Subject Devices,” described more fully in Attachment A).

The categories of electronically stored information and evidence sought are described

in Attachment B.

        2.    This Application requests the issuance of a warrant to examine the

Subject Devices that were seized on August 19, 2020, following the execution of a

federal search warrant on August 19, 2020, and the arrest of JAMES KUYKENDOLL

SR.

                 APPLICANT’S TRAINING AND EXPERIENCE

        3.    I am a Special Agent with the Drug Enforcement Administration

(“DEA”), a position I have held since approximately August 2015. As part of my

duties, I investigate criminal violations of the federal drug trafficking laws. I have

been involved with various electronic surveillance methods, the debriefing of

defendants, informants, and witnesses, as well as others who have knowledge of the
   Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.3 Page 2 of 14




distribution, transportation, storage, and importation of controlled substances. I

have received training in the area of drug investigations, money laundering, financial

investigations, and various methods which drug dealers use in an effort to conceal

and launder the proceeds of their illicit drug trafficking enterprises.       I have

participated in investigations that have led to the issuance of search warrants

involving violations of drug laws. These warrants involved the search of locations

including: residences of targets, their associates, and relatives; storage facilities;

smartphones; and computers.       Evidence searched for, and recovered, in these

locations has included controlled substances, records pertaining to the expenditures

and profits realized therefrom, monetary instruments, and various assets that were

purchased with the proceeds of the drug trafficking.

      4.     I also know from training and experience that drug traffickers

frequently utilize mobile telephones and other electronic devices, such as tablets and

laptop and desktop computers, to facilitate drug trafficking. Mobile telephones are

portable, and some mobile telecommunications service providers do not require

purchasers of the devices to provide their names and/or addresses, so narcotics

traffickers often use the devices in an effort to avoid detection by law enforcement.

Mobile phones often contain evidence indicative of drug trafficking, including records

of incoming and outgoing calls and text messages with suppliers of narcotics;

voicemail messages; photographs of drugs, coconspirators, or currency; and, in the

case of “smart phones,” Global Positioning System (GPS) data indicating the location

of the device at given points in time, providing evidence that the device was in high
    Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.4 Page 3 of 14




drug trafficking areas or evidencing the route used in trafficking narcotics.

Additionally, drug traffickers typically maintain and use multiple mobile phones to

facilitate sales, and frequently switch phones to evade detection by law enforcement.

Further, these types of devices are frequently used to access social media websites

such as Facebook, Instagram, etc. In my training and experience, drug traffickers

are using social media with increasing frequency to communicate with suppliers and

purchasers of narcotics.

      5.     Similarly, I also know from training and experience that drug traffickers

use tablets, laptop and desktop computers to further their activities by, for example,

producing and maintaining drug ledgers and other financial records, photos/videos of

drug trafficking and/or associates, and other related digital files.       Storing this

information can be intentional by the user, such as saving an e-mail as a file on the

computer or tablet or saving the location of one’s favorite websites in “bookmarked”

files. Digital information can also be retained unintentionally without the user’s

specific knowledge.     This might include traces of the path of an electronic

communication being automatically stored in many places, such as temporary files or

Internet service provider (ISP) client software, or files that were previously viewed

or deleted being retained in "free disk" space.             In addition to electronic

communications, a computer or tablets user’s Internet activities generally leave

traces or “footprints” in the web cache and history files of the browser used. A forensic

examiner often can recover evidence suggesting whether a computer contains certain

file sharing software, when the computer was sharing files, and some of the files
    Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.5 Page 4 of 14




which were uploaded or downloaded.          Such information is often maintained

indefinitely until overwritten by other data.

      6.     I also know from training and experience that drug traffickers utilize

cameras and video cameras to take photos/video of narcotics, currency, high value

items and coconspirators.

                                   PROBABLE CAUSE

      7.     Since September 2019, DEA Grand Rapids, DEA Chicago, the Grand

Rapids Police Department, the Kent Area Narcotics Enforcement Team and the

Michigan State Police have been conducting this joint investigation into the drug

trafficking activities of the KUYKENDOLL Drug Trafficking Organization

(“KUYKENDOLL DTO”), which includes but is not limited to DTO heads JAMES

KUYKENDOLL SR and JAMES KUYKENDOLL JR, MARNELL DAVIS, ADONNAS

BROWN, DEREK KUYKENDOLL, KYLE PARISH, ELIJAH ALLEN, ANGELICA

ENRIQUEZ and KEVIN FENSKE.

      8.     Based on physical and electronic surveillance and information provided

by a DEA Confidential Source, the KUYKENDOLL DTO has an unknown source of

supply located in Chicago, Illinois for heroin/fentanyl. The KUYKENDOLL DTO

provides bulk cash to the unknown source of supply in Chicago, Illinois in exchange

for the narcotics.
     Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.6 Page 5 of 14




        9.       Over the course of the investigation, a KANET Confidential Source 1 has

purchased cocaine from JAMES KUYKENDOLL SR on numerous occasions. During

the course of the controlled purchases, the transactions were coordinated via cellular

communication devices.

        10.      For example, on November 18, 2019, investigators met with the KANET

CS and observed the KANET CS place a phone call the JAMES KUYKENDOLL SR

and request cocaine. JAMES KUYKENDOLL SR instructed the KANET CS to meet

KUYKENDOLL SR in the area of 28th ST SW/Clyde Park Ave. The KANET CS was

then searched for contraband by investigators, which resulted in negative results.

Investigators established surveillance in the area of 28th ST SW/Clyde Park Ave SW,

in Wyoming, Michigan in order to conduct surveillance of a meeting between a

KANET CS and JAMES KUYKENDOLL SR. Investigators then followed the KANET

CS to the pre-determined meet location and observed the KANET CS enter Roger’s

Plaza. Investigators then observed JAMES KUYKENDOLL SR enter Roger’s Plaza

and meet with the KANET CS.

        11.       Investigators then followed the KANET CS to a pre-determined meet

location to debrief with agents. The KANET CS immediately produced one plastic bag

containing cocaine. A field test of the cocaine resulted in a positive result. The




1
  The CS’ criminal history included: State of Michigan convictions for drugs and traffic offenses. The CS is
cooperating as a defendant and has a pending criminal charges. The information that the CS provided in the
interview was corroborated through the on-going investigation, statements provided by other cooperating sources,
and information obtained via physical surveillance and search of law enforcement databases. Based on the
foregoing, this source is credible and reliable.
    Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.7 Page 6 of 14




KANET CS was then searched again for contraband, which resulted in negative

results.

      12.      On December 21, 2019, a federal search warrant was executed on

KUYKENDOLL SR’s residence located at 908 Four Mile Road, APT 2A, Grand

Rapids, Michigan, which resulted in the seizure of approximately $5,850 US

currency, a hand press, 2 digital scales, 4 cell phones and approximately 40.2 grams

of heroin.

      13.      In the week following the execution of the search warrant,

KUYKENDOLL SR made contact with investigators and advised he wanted to

cooperate with law enforcement. Following this meeting, KUYKENDOLL SR kept in

limited contact with DEA Grand Rapids for about 3 weeks before ultimately ending

all contact with law enforcement. KUYKENDOLL SR did not respond to further

phone calls and text messages by law enforcement to attempt to further his

cooperation.

      14.      On February 26, 2020, the Honorable Judge Paul Maloney authorized a

federal arrest warrant for JAMES KUYKENDOLL SR for Possession with Intent to

Distribute Controlled Substances and Possession with Intent to Distribute Heroin.

      15.      On August 18, 2020, the Honorable Judge Ray Kent authorized a federal

GPS ping warrant on phone number 630-589-2699, which was identified as a phone

number belonging to KUYKENDOLL SR.
    Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.8 Page 7 of 14




      16.    On August 19, 2020, DEA Chicago and the USMS Chicago located

JAMES KUYKENDOLL SR in Chicago, Illinois at 422 N St. Louis Ave, Chicago,

Illinois. KUYKENDOLL SR was arrested pursuant to the federal arrest warrant.

      17.    On August 19, 2020, a federal GPS ping revealed KUYKENDOLL SR’s

phone to be located within 422 N St. Louis Ave, Chicago, Illinois. Based on this phone

ping data, investigators believed KUYKENDOLL SR to be within the residence.

Members of DEA Chicago and USMS Chicago knocked on the front door of the

residence. A female answered the door and advised law enforcement that she lived

there. Law enforcement asked the female if KUYKENDOLL SR was in the house and

the female informed law enforcement that KUYKENDOLL SR was upstairs. Law

enforcement asked for consent to make entry into the residence to arrest

KUYKENDOLL SR and the female gave consent. While clearing the upstairs for

their safety, DEA Chicago observed a white IPhone 6 Plus in plain view in a bedroom

identified as belonging to KUYKENDOLL SR. DEA Chicago also found

KUYKENDOLL SR upstairs and placed him under arrest. DEA Chicago located a

white IPhone 6 in KUYKENDOLL SR’s front right pocket Investigators also located

a digital scale sitting on the kitchen table of the residence. Based on my training and

experience, the ongoing investigation, I believe that KUYKENDOLL SR has

continued his narcotics related activities in Chicago, Illinois.

      18.    Based on the information set forth above, the physical evidence seized

and my knowledge, training and experience in drug trafficking investigations, I

respectfully submit there is probable cause to believe additional evidence of drug
    Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.9 Page 8 of 14




trafficking will be found in electronic format on the Subject Devices. Based on the

totality of the circumstances discussed above, there is probable cause to believe that

those Subject Devices will contain contact lists, telephone logs, photographs and

other data that relate to drug trafficking.

      19.     The Subjects Devices are more specifically described as the following

devices that are currently in the custody of DEA Grand Rapids that were seized from

422 North St. Louis Ave, Chicago, Illinois on August 19, 2020:

            a. A White IPhone 6

            b. A White IPhone 6 Plus

      20.     The Subject Devices were initially seized by DEA Chicago and turned

over to DEA Grand Rapids. The Subject Devices have been stored in a manner in

which the contents are, to the extent material to this investigation, in substantially

the same state as they were when the Subject Devices were first seized by DEA

Chicago on August 19, 2020.


              ELECTRONIC STORAGE AND FORENSIC ANALYSIS

      21.     The warrant applied for would authorize the extraction and copying of

electronically stored information, all under Rule 41(e)(2)(B).

            a. Based on my knowledge, training, and experience, I know that cell

      phone files or remnants of such files can be recovered months or even years

      after they have been downloaded onto a storage medium, deleted, or viewed

      via the Internet. Electronic files downloaded to a storage medium can be stored

      for years at little or no cost. Even when files have been deleted, they can be
Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.10 Page 9 of 14




  recovered months or years later using forensic tools. This is so because when

  a person “deletes” a file, the data contained in the file does not actually

  disappear; rather, that data remains on the storage medium until it is

  overwritten by new data.

     b. Therefore, deleted files, or remnants of deleted files, may reside in free

  space or slack space-that is, in space on the storage medium that is not

  currently being used by an active file-for long periods of time before they are

  overwritten. In addition, a cell phone’s operating system may also keep a

  record of deleted data in a “swap” or “recovery” file.

     c. Wholly apart from user-generated files, cell phone storage contains

  electronic evidence of how the cell phone has been used, what it has been used

  for, and who has used it. This evidence can take the form of operating system

  configurations, artifacts from operating system or application operation, file

  system data structures, and virtual memory “swap” or paging files. cell phone

  users typically do not erase or delete this evidence, because special software is

  typically required for that task. However, it is technically possible to delete

  this information.

      d. Similarly, files that have been viewed via the Internet are sometimes

  automatically downloaded into a temporary Internet directory or “cache.” The

  browser often maintains a fixed amount of hard drive space devoted to these

  files, and the files are only overwritten as they are replaced with more recently

  viewed Internet pages or if a user takes steps to delete them.
  Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.11 Page 10 of 14




            e. Based on my training and experience, I am aware that cell phone

      equipment is almost always used to plan and communicate actions within a

      narcotics distribution conspiracy.

      22.      As further described in Attachment B to the Search Warrant Application

for the Subject Devices, this application seeks permission to locate not only cell

phone files that might serve as direct evidence of the crimes described on the warrant,

but also for evidence that establishes how computers were used, the purpose of their

use, who used them, and when.

      23.      Although some of the records called for by this warrant might be found

in the form of user-generated files, cell phone storage media can contain other forms

of electronic evidence as well:

            a. Forensic evidence of how cell phones were used, the purpose of their use,

      who used them, and when, is specifically described in Attachment B to the

      Search Warrant Application for all target locations. Data on the storage

      medium not currently associated with any file can provide evidence of a file

      that was once on the storage medium but has since been deleted or edited, or

      of a deleted portion of a file (such as a paragraph that has been deleted from a

      word processing file).Virtual memory paging systems can leave traces of

      information on the storage medium that show what tasks and processes were

      recently active. Web browsers, e-mail programs, and chat programs store

      configuration information on the storage medium that can reveal information

      such as online nicknames and passwords. Operating systems can record
Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.12 Page 11 of 14




   additional information, such as the attachment of peripherals, the attachment

   of USB flash storage devices or other external storage media, and the times

   the computer was in use. Cell phone file systems can record information about

   the dates files were created and the sequence in which they were created.

      b. Forensic evidence on a cell phone or storage medium can also indicate

   who has used or controlled the cell phone or storage medium. This “user

   attribution” evidence is analogous to the search for “indicia of occupancy” while

   executing a search warrant at a residence. For example, registry information,

   configuration files, user profiles, e-mail, e-mail address books, “chat,” instant

   messaging logs, photographs, and correspondence (and the data associated

   with the foregoing, such as file creation and last accessed dates) may be

   evidence of who used or controlled the cell phone or storage medium at a

   relevant time.

      c. A person with appropriate familiarity with how a cell phone works can,

   after examining this forensic evidence in its proper context, draw conclusions

   about how computers were used, the purpose of their use, who used them, and

   when.

      d. The process of identifying the exact files, blocks, registry entries, logs,

   or other forms of forensic evidence on a storage medium that are necessary to

   draw an accurate conclusion is a dynamic process. While it is possible to specify

   in advance with particularity a description of the records to be sought, evidence

   of this type often is not always data that can be merely reviewed by a review
Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.13 Page 12 of 14




   team and passed along to investigators. Whether data stored on a cell phone is

   evidence may depend on other information stored on the computer and the

   application of knowledge about how a computer behaves. Therefore, contextual

   information necessary to understand the evidence described in Attachment B

   also falls within the scope of the warrant.

      e. Further, in finding evidence of how a cell phone was used, the purpose

   of its use, who used it, and when, sometimes it is necessary to establish that a

   particular thing is not present on a storage medium. For example, I know from

   training and experience that it is possible that malicious software can be

   installed on a cell phone, often without the cell phone user's knowledge, that

   can allow the cell phone to be used by others, sometimes without the knowledge

   of the cell phone owner. Also, the presence or absence of counter-forensic

   programs (and associated data) that are designed to eliminate data may be

   relevant to establishing the user’s intent. To investigate the crimes described

   in this warrant, it might be necessary to investigate whether any such

   malicious software is present, and, if so, whether the presence of that malicious

   software might explain the presence of other things found on the storage

   medium. I mention the possible existence of malicious software as a theoretical

   possibility, only; I will not know, until a forensic analysis is conducted, whether

   malicious software is present in this case.

      f. Searching storage media for the evidence described in the attachments

   may require a range of data analysis techniques. It is possible that the storage
Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.14 Page 13 of 14




   media located on the premises will contain files and information that are not

   called for by the warrant. In rare cases, when circumstances permit, it is

   possible to conduct carefully targeted searches that can locate evidence without

   requiring a time-consuming manual search through unrelated materials that

   may be commingled with criminal evidence. For example, it is possible, though

   rare, for a storage medium to be organized in a way where the location of all

   things called for by the warrant are immediately apparent. In most cases,

   however, such techniques may not yield the evidence described in the warrant.

   For example, information regarding user attribution or Internet use is located

   in various operating system log files that are not easily located or reviewed. As

   explained above, because the warrant calls for records of how a computer has

   been used, what it has been used for, and who has used it, it is exceedingly

   likely that it will be necessary to thoroughly search storage media to obtain

   evidence, including evidence that is not neatly organized into files or

   documents. Just as a search of a premises for physical objects requires

   searching the entire premises for those objects that are described by a warrant,

   a search of this premises for the things described in this warrant will likely

   require a search among the data stored in storage media for the things

   (including electronic data) called for by this warrant. Additionally, it is possible

   that files have been deleted or edited, but that remnants of older versions are

   in unallocated space or slack space. This, too, makes it exceedingly likely that

   in this case it will be necessary to use more thorough techniques.
  Case 1:20-mj-00343-SJB ECF No. 1-1 filed 08/24/20 PageID.15 Page 14 of 14




      24.    Authority is sought to utilize the services of outside cell phone experts,

who may not be federal law enforcement officers, in order to use and operate the

computer system(s) at the above specified locations for purposes of retrieving the

above specified computer information during the course of the authorized search,

provided that such experts operate under the direction, supervision, and control of

the Special Agents in charge of this case.

                                   CONCLUSION

      25.     I respectfully submit that there is probable cause to believe that JAMES

KUYKENDOLL SR has engaged in the distribution of, and in the possession with

intent to distribute cocaine, and that they have conspired to do the same, in violation

of 21 U.S.C §§ 841 and 846. I submit that this application supplies probable cause

for a search warrant authorizing the examination of the Subject Devices described

in Attachment A to seek the items described in Attachment B.
